Title: To George Washington from Alexander Hamilton, 26 March 1793
From: Hamilton, Alexander
To: Washington, George



Treasury Departmt March 26th—1793.

The Secretary of the Treasury has the honor to submit to the consideration of the President of the United States, a communication from the commissioner of the Revenue, relating to a Contract for the building of a Beacon-boat for the use of the River and Bay of Delaware. He can add nothing to what is suggested by the Commissioner; in whose view of the subject he concurs.

Alexandr Hamilton.

